Citation Nr: 0507346	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  04-04 095A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether the appellant submitted a timely substantive 
appeal to a January 1999 rating decision, which denied the 
issue of entitlement to service connection for generalized 
anxiety disorder.  

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
memory loss symptoms as a chronic disability resulting from 
undiagnosed illness.

3.  Entitlement to service connection for cervical spine 
symptoms as a chronic disability resulting from undiagnosed 
illness.

4.  Entitlement to service connection for skin symptoms as a 
chronic disability resulting from undiagnosed illness.

5.  Entitlement to service connection for sinus symptoms as a 
chronic disability resulting from undiagnosed illness.  

6.  Entitlement to service connection for nose bleed symptoms 
as a chronic disability resulting from undiagnosed illness.

7.  Entitlement to service connection for fatigue symptoms as 
a chronic disability resulting from undiagnosed illness.  

8.  Entitlement to service connection for diarrhea symptoms 
as a chronic disability resulting from undiagnosed illness.

9.  Entitlement to service connection for shortness of breath 
symptoms as a chronic disability resulting from undiagnosed 
illness.  

10.  Entitlement to service connection for bilateral hand, 
wrist and arm symptoms as a chronic disability resulting from 
undiagnosed illness.

11.  Entitlement to service connection for lumbar spine 
symptoms as a chronic disability resulting from undiagnosed 
illness.

12.  Entitlement to service connection for symptoms of fever 
and chills as a chronic disability resulting from undiagnosed 
illness.

13.  Entitlement to service connection for night sweat 
symptoms as a chronic disability resulting from undiagnosed 
illness.

14.  Entitlement to service connection for hypertension.

15.  Entitlement to service connection for irritability 
symptoms as a chronic disability resulting from undiagnosed 
illness.  

16.  Entitlement to service connection for headache symptoms 
as a chronic disability resulting from undiagnosed illness.

17.  Entitlement to service connection for head and neck 
tremors as a chronic disability resulting from undiagnosed 
illness.

REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The appellant served on active duty from January 1966 to 
January 1968, and from December 1990 to June 1991.

This case comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Nashville, Tennessee.  

The issues of entitlement to service connection for 
headaches, irritability, and head and neck tremors, with all 
symptoms claimed as chronic disabilities resulting from 
undiagnosed illnesses, are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a January 1999 rating decision, the RO denied the 
appellant's claim for service connection for generalized 
anxiety disorder; the appellant was informed of this decision 
by correspondence dated January 27, 1999.

2.  A Notice of Disagreement was received as to the January 
1999 decision; on January 25, 2000, a Statement of the Case 
was mailed to the appellant.

3.  A timely VA Form 9, substantive appeal, pertaining to the 
issue of service connection for a generalized anxiety 
disorder, is not of record.

4.  In an unappealed decision, dated in January 1999, the RO 
denied a claim for service connection for memory loss.

5.  New evidence received since the RO's January 1999 
decision bears directly and substantially upon the specific 
matter under consideration, and is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.

6.  The veteran does not have an undiagnosed disability 
manifested by symptoms involving his cervical spine; his 
cervical spine arthritis and degenerative disc disease are 
not related to his service.  

7.  The veteran does not have an undiagnosed disability 
manifested by skin symptoms; his eczema and seborrheic 
dermatitis are not related to his service.  

8.  The veteran does not have an undiagnosed disability 
manifested by symptoms involving his sinuses; his sinusitis 
is not related to his service.  

9.  The veteran does not have an undiagnosed disability 
manifested by nose bleed symptoms; his nose bleed symptoms 
are not related to his service.  

10.  The veteran does not have an undiagnosed disability 
manifested by fatigue symptoms, his fatigue symptoms are not 
related to his service.

11.  The veteran does not have an undiagnosed disability 
manifested by symptoms involving diarrhea; his diarrhea is 
not related to his service.  

12.  The veteran does not have an undiagnosed disability 
manifested by symptoms involving shortness of breath; his 
bronchitis is not related to his service.  

13.   The veteran does not have an undiagnosed disability 
manifested by bilateral hand, wrist and arm symptoms; his 
carpal tunnel syndrome is not related to his service.  

14.  The veteran does not have an undiagnosed disability 
manifested by lumbar spine symptoms; his lumbar spine 
arthritis and radiculopathy are not related to his service.  

15.  The veteran does not have an undiagnosed disability 
manifested by fever and chills; his symptoms of fever and 
chills are not related to his service.  

16.  The veteran does not have an undiagnosed disability 
manifested by night sweat symptoms; his night sweat symptoms 
are not related to his service.  

17.  The veteran's hypertension was not present during 
service, was not manifested within one year of separation 
from service, and it is not otherwise related to his service.  


CONCLUSION OF LAW

1.  A timely substantive appeal as to the issue of service 
connection for a generalized anxiety disorder was not filed.  
38 U.S.C.A. § 7105(d)(3) (West 2002); 38 C.F.R. §§ 20.200, 
20.202, 20.302(b), 20.305 (2004).  

2.  The RO's January 1999 decision, which denied a claim for 
service connection for memory loss is final.  38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2004).

3.  New and material evidence has been received since the 
RO's January 1999 decision, and the claim for memory loss is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2003).

4.  Cervical spine arthritis and disc disease, and a 
disability manifested by cervical spine symptoms, were not 
incurred in or aggravated by the veteran's active military 
service.  38 U.S.C.A. §§ 1110, 1117, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.317 (2004).  

5.  Eczema and seborrheic dermatitis, and a disability 
manifested by skin symptoms, were not incurred in or 
aggravated by the veteran's active military service.  38 
U.S.C.A. §§ 1110, 1117, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.317 (2004).  

6.  Sinusitis, and a disability manifested by sinus symptoms, 
were not incurred in or aggravated by the veteran's active 
military service.  38 U.S.C.A. §§ 1110, 1117, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2004).  

7.  A disability manifested by nose bleed symptoms was not 
incurred in or aggravated by the veteran's active military 
service.  38 U.S.C.A. §§ 1110, 1117, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2004).  

8.  A disability manifested by fatigue signs or symptoms was 
not incurred in or aggravated by the veteran's active 
military service.  38 U.S.C.A. §§ 1110, 1117, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2004).  

9.  Diarrhea, and a disability manifested by diarrhea signs 
or symptoms, were not incurred in or aggravated by the 
veteran's active military service.  38 U.S.C.A. §§ 1110, 
1117, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.317 (2004).  

10.  Bronchitis, and a disability manifested by shortness of 
breath, were not incurred in or aggravated by the veteran's 
active military service.  38 U.S.C.A. §§ 1110, 1117, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2004).  

11.  Carpal tunnel syndrome, and a disability manifested by 
bilateral hand, wrist and arm symptoms, were not incurred in 
or aggravated by the veteran's active military service.  38 
U.S.C.A. §§ 1110, 1117, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.317 (2004).  

12.  Lumbar spine arthritis and radiculopathy, and a 
disability manifested by lumbar spine symptoms, were not 
incurred in or aggravated by the veteran's active military 
service.  38 U.S.C.A. §§ 1110, 1117, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.317 (2004).  

13.  A disability manifested by symptoms of fever and chills 
was not incurred in or aggravated by the veteran's active 
military service.  38 U.S.C.A. §§ 1110, 1117, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2004).  

14.  A disability manifested by night sweat symptoms was not 
incurred in or aggravated by the veteran's active military 
service.  38 U.S.C.A. §§ 1110, 1117, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2004).  

15.  Hypertension was not incurred in or aggravated by the 
veteran's active military service, nor may it be presumed to 
have been incurred during military service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The following discussion is limited to the claims which have 
been adjudicated herein, other than the issue of whether 
there has been a timely substantive appeal to the RO's 
January 1999 Rating Decision.  

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded).  The new law also includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
was implemented with the adoption of new regulations.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326a.  

The VCAA requires that VA (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In the present case, the 
Board finds the RO has satisfied its obligations under the 
VCAA.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C. §§ 5102 and 5103 (West 2002).  The appellant was 
notified in the RO's March 1998 and July 2002 rating 
decisions that the evidence did not show that the criteria 
for service connection for the claimed conditions had been 
met.  Those are the key issues in this case, and the rating 
decision, as well as the statement of the case (SOC), 
informed the appellant of the relevant criteria.  In 
addition, in May 2001, the RO sent the veteran a letter 
notifying him of his and VA's respective duties to obtain 
evidence (hereinafter "VCAA notification letter").  This 
VCAA notification letter identified the information and 
evidence the RO would obtain and the information and evidence 
that the veteran was responsible to provide.  The Board 
concludes that the discussions therein adequately informed 
the veteran of the information and evidence needed to 
substantiate his claims, thereby meeting the notification 
requirements of the VCAA.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

With regard to the content of the RO's VCAA notification 
letter, the Board notes that in Pelegrini v. Principi, 17 
Vet. App. 412 (2004) the Court held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is 


necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  The 
Court stated that this new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

On June 24, 2004, the Court withdrew Pelegrini I and issued 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II) 
in its stead.  For purposes of the Board's VCAA analysis of 
the issue on appeal, Pelegrini II did not alter Pelegrini I 
in any significant respect.  

In this case, in the VCAA notification letter, the veteran 
was notified of the information and evidence the RO would 
obtain and the information and evidence the veteran was 
responsible to provide.  See 38 U.S.C.A. § 5107(a) (West 
2002); 38 C.F.R. § 3.159(c)(1-3) (2004).  The veteran was 
informed that, provided certain criteria were met, VA would 
make reasonable efforts to obtain relevant records, including 
medical records, employment records, or records from other 
Federal agencies.  He was further notified, "You can help us 
with your claim by doing the following: tell us about any 
additional information or evidence that you want us to try 
and get for you."  He was notified that it was still his 
responsibility to make sure that these records were received 
by VA.  See 38 U.S.C.A. § 5107(a) (West 2002); 38 C.F.R. 
§ 3.159(c)(1-3) (2004).  The veteran was requested to 
identify all relevant treatment and to complete 
authorizations (VA Forms 21-4138) for all evidence that he 
desired VA to attempt to obtain.  It therefore appears that 
the all elements required for proper notice under the VCAA, 
to include the "fourth element" as set forth in Pelegrini, 
have been satisfied.  

The Board further notes that the May 2001 VCAA notification 
letter was sent to the veteran prior to the RO's decision 
that is the basis for this appeal.  Pelegrini, 18 Vet. App. 
at 120.  To the extent that the Board has determined that 
some of the 


issues are in fact on appeal from a March 1998 decision, that 
RO decision was decided prior to the enactment of the VCAA.  
In such cases, there is no error in not providing notice 
specifically complying with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) because an initial AOJ adjudication 
had already occurred.  Id.  Rather, the appellant is to be 
given proper subsequent VA process, and the Board is to make 
findings on  the completeness of the record or on other facts 
permitting the Court to make a conclusion of lack of 
prejudice from improper notice.  Id.  

In this case, as previously discussed, the May 2001 letter 
was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the letter fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the May 
2001 letter was sent, the case was readjudicated.  In 
summary, the claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notice.

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  The RO 
satisfied its duty to assist the appellant by obtaining the 
veteran's available service medical, VA and non-VA treatment 
records.  With regard to the service connection claims which 
have been denied herein, examinations have not been 
undertaken, and etiological opinions have not been obtained.  
However, the Board finds that the evidence, discussed infra, 
warrants the conclusion that a remand for examinations and/or 
opinions is not necessary to decide the claims.  
Specifically, the evidence shows that the claims suffer from 
various combinations of the following defects: the veteran 
did not receive treatment for the claimed symptoms during 
service, the claimed condition is not shown until many years 
after separation from service, he is not shown to have the 
claimed condition (to include as due to an undiagnosed 
illness), and/or there is no competent evidence of a nexus 
between the claimed condition and his service.  See 38 
U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159(c)(4) (2004); 
Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).  
The Board concludes, therefore, that decisions on the merits 
at this time do not violate the VCAA, nor prejudice the 
appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  
II.  Timely Substantive Appeal - January 1999 Rating Decision

The Board initially notes that in this case, the issue is 
whether the veteran perfected his appeal.  There is no 
allegation of missing records or documents, nor has any other 
relevant argument been set forth that warrants additional 
development of any kind.  The Board has determined that there 
is no legal entitlement to the claimed benefit as a matter of 
law.  As there is no dispute as to the underlying facts of 
this case, and as the Board has denied the claim as a matter 
of law, the VCAA is inapplicable.  See e.g., Livesay v. 
Principi, 15 Vet. App. 165, 179 (2001) (en banc); Wensch v. 
Principi, 15 Vet. App. 362 (2001).  Given the foregoing, 
there is no issue as to whether VA has complied with its duty 
to notify the appellant of his duties to obtain evidence, see 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), and the 
Board finds that there is no reasonable possibility that any 
further assistance would aid the appellant in substantiating 
this claim.  38 U.S.C. §§ 5102, 5103 and 5103A (West 2002); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to an appellant are to 
be avoided).  Accordingly, it is not prejudicial for the 
Board to decide the matter without further development.  
Bernard v. Brown, 4 Vet. App. 384 (1993).

In a January 1999 rating decision, the RO denied service 
connection for a generalized anxiety disorder.  In February 
1999, a notice of disagreement was received.  On January 25, 
2000, a statement of the case was issued.  For reasons, 
discussed infra, in a letter dated February 11, 2005, the 
Board advised the veteran that a timely substantive appeal as 
to the January 1999 RO decision denying service connection 
for a generalized anxiety disorder did not appear to be of 
record.  

Given the foregoing, the only issue before the Board is 
whether it has jurisdiction to consider the issue of service 
connection for a generalized anxiety disorder.  In this 


regard, the United States Court of Appeals for the Federal 
Circuit has noted that, "it is well-established judicial 
doctrine that any statutory tribunal must ensure that it has 
jurisdiction over each case before adjudicating the merits, 
that a potential jurisdictional defect may be raised by the 
court or tribunal, sua sponte or by any party, at any stage 
in the proceedings, and, once apparent, must be adjudicated.  
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996) 
(citations omitted).  In this case, the issue is whether the 
veteran filed a timely substantive appeal; if he did not, the 
Board does not have jurisdiction.  See 38 U.S.C.A. § 7105(a) 
(West 2002).  The Board's authority to consider its 
jurisdiction is contained in 38 U.S.C.A. § 7105(d)(3) (West 
2002), which provides that ". . . questions as to timeliness 
or adequacy of response shall be determined by the Board of 
Veterans' Appeals."  See also VAOPGCPREC 9-99, 64 Fed. Reg. 
52376 (1999).  

Prior to assessing its jurisdiction, the Board must consider 
whether doing so is prejudicial to the veteran.  See 
generally, Bernard v. Brown, 4 Vet. App. 384 (1993).  In this 
case, in February 2005, the veteran and his representative 
were given notice that the Board was going to consider 
whether the substantive appeal on the issue of service 
connection for a generalized anxiety disorder was adequate 
and/or timely, and they were given an opportunity to request 
a hearing or present argument related to this issue.   See 38 
C.F.R. § 20.203 (2004).  The February 2005 letter to the 
veteran and his representative provided them with notice of 
the pertinent regulations, as well as notice of the Board's 
intent to consider this issue.  The veteran was given 60 days 
to submit argument on this issue and provided an opportunity 
to request a hearing.  That same month, written argument was 
received from the veteran's representative.  Pursuant to a 
January 2005 motion, and the Board's granting thereof, this 
case has been advanced on the Board's docket under 38 
U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) (2004).  
Under the circumstances, the Board concludes that its 
consideration of this issue does not violate the veteran's 
procedural rights.  

The steps to be taken to perfect an appeal to the Board 
following an adverse determination by an agency of original 
jurisdiction are set out fully in statute and regulations.  
"Appellate review will be initiated by a Notice of 
Disagreement and completed by a substantive appeal after a 
Statement of the Case is furnished as prescribed in this 
section."  38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. 
§ 20.200; see also 38 C.F.R. § 20.201 (2004) (requirements 
for notices of disagreement).  "Proper completion and filing 
of a Substantive Appeal are the last actions the appellant 
needs to take to perfect an appeal."  38 C.F.R. § 20.202.  
The NOD and the substantive appeal must be filed with the 
activity/office that entered the determination with which 
disagreement has been expressed.  38 U.S.C.A. § 7105(b)(1) 
(West 2002); 38 C.F.R. § 20.300 (2004).  

After an Notice of Disagreement (NOD) is filed, a Statement 
of the Case (SOC) is to be prepared unless the benefit being 
sought is granted in full.  38 U.S.C.A. § 7105(d)(1) (West 
2002).  The SOC is to be forwarded to the appellant at his 
most recent address of record, with a copy provided to the 
representative.  38 C.F.R. § 19.30(a) (2004).  Thereafter, a 
claimant must file the substantive appeal within 60 days from 
the date the SOC is mailed or within the remainder of the 
one-year time period from the date of mailing of notice of 
the initial determination being appealed, whichever ends 
later.  38 U.S.C.A. § 7105(d)(3) (West 2002); 38 C.F.R. 
§ 20.302(b).  

A substantive appeal consists of a properly completed VA Form 
9 or correspondence containing the necessary information.  38 
C.F.R. § 20.202.  The substantive appeal should set out 
specific arguments relating to errors of fact or law made by 
the RO in reaching the determination being appealed.  38 
U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.202.  To the extent 
feasible, the argument should be related to specific items in 
the SOC.  Id.  If the SOC addressed multiple issues, the 
appeal must either indicate that it is an appeal as to all 
issues, or it must specifically indicate which issues are 
being appealed.  The Board will construe such arguments in a 
liberal manner for purposes of determining whether they raise 
issues on appeal, but the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  Id.  A determination of which 
a claimant is properly notified is final if an appeal is not 
perfected as prescribed by 38 C.F.R. § 20.302.  38 C.F.R. § 
20.1103 (2004).

In a January 1999 rating decision, the RO denied service 
connection for a generalized anxiety disorder.  The veteran 
was notified of this decision by cover letter, dated January 
27, 1999.  On February 16, 1999, an NOD as to the January 
1999 decision was submitted.  By cover letter dated January 
25, 2000, a SOC was issued.  The cover letter notified the 
veteran that if he desired to appeal, he must file an 
attached VA Form 9.  He was instructed, "Please read the 
instructions that come with the VA Form 9 very carefully." 
(emphasis in original).  He was further notified, "They tell 
you what you need to do, and how much time you have to do it, 
if you want to continue your appeal."  The cover letter 
indicates that a VA Form 9 with Appeal Hearing Options was 
attached, and that a copy of the SOC was sent to the 
veteran's representative.  

A review of the claims file shows that between January 25, 
2000 and March 25, 2000 (the date marking the end of the 60-
day period from the mailing of the SOC) the RO did not 
received any correspondence which indicates continued 
disagreement with the denial of the claim for a generalized 
anxiety disorder.  See 38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 
20.302(b).  Given the foregoing, a timely substantive appeal 
as to the issue of entitlement to service connection for a 
generalized anxiety disorder was not filed; therefore, the 
RO's January 1999 rating action is final.  Id.

In reaching this decision, the Board has considered the 
appellant's arguments.  In particular, the appellant argues 
that a March 1998 RO decision, which denied a claim for 
service connection for "fatigue and irritability," included 
a claim for a mental disorder, specifically, anxiety.  See 
appellant's representative's statement, dated in February 
2005.  The veteran's representative argues that a notation by 
the RO in its reasons and bases is evidence in support of 
this argument.  Specifically, the representative argues that 
the RO noted, "examination showed no evidence of anxiety or 
depression."

The Board initially notes that the claims for fatigue and 
irritability are currently on appeal, and that although these 
claims were presented as one issue in the RO's March 1998 
decision, the Board has separated them.  

The Board finds that the veteran's claims for fatigue and 
irritability that were denied by the RO in March 1998 are 
separate and distinct claims from the claim for a generalized 
anxiety disorder that was denied by the RO in January 1999.  
First, the Board must consider all documents submitted prior 
to its decision and review all issues reasonably raised from 
a liberal reading of these documents.  Suttmann v. Brown, 5 
Vet. App. 127, 132 (1993) (citations omitted).  However, VA's 
duty to adjudicate all claims reasonably raised does not 
require VA to anticipate a claim for a particular benefit 
where no intention to raise it was expressed.  See Brannon v. 
West, 12 Vet. App. 32, 35 (1998).  In this case, the 
veteran's claim (VA Form 21-526), received in April 1997, 
shows that he named the nature of sickness, disease or 
injuries as "irritability, diarrhea, fatigue, join[t] pain, 
headaches, sinus problems resulting in rash (all Desert 
Storm)."  (emphasis added).  Second, at the time of the RO's 
March 1998 decision, there was no competent evidence to show 
that the veteran had anxiety, or any other acquired 
psychiatric disorder.  In this regard, the only relevant 
medical evidence was a July 1997 VA mental disorders 
examination report, which showed that the examiner determined 
that there was no Axis I diagnosis, and that the veteran was 
having a "phase of life problem or other life circumstance 
problem."  

In summary, the veteran did not file a claim for anxiety in 
April 1997, nor was there any competent evidence of anxiety 
(or any other acquired psychiatric disorder), at the time of 
the RO's March 1998 decision.  Therefore, the issue of 
anxiety was not raised either by the veteran or by the 
record.  In this regard, the first competent evidence of 
anxiety is a diagnosis of generalized anxiety disorder 
contained in a December 1998 VA mental disorders examination 
report.  In its decision, the RO cited to findings in the 
1997 VA examination report which noted the veteran's lack of 
specific psychiatric symptoms, (i.e., anxiety and 
depression).  This citation cannot be said to raise the issue 
of service connection for the missing symptoms (i.e., anxiety 
or depression), and thus cannot be said to "transform" the 
claims for fatigue and irritability into a claim for anxiety.  

As noted above, under pertinent statutory provisions a 
claimant must file a substantive appeal to perfect an appeal.  
38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. § 20.200; see 
also Roy v. Brown, 5 Vet. App. 554 (1993).  In this case, a 
timely VA Form 9 was not received.  An application for review 
on appeal shall not 


be entertained unless it is in conformity with chapter 71, 
Title 38, United States Code.  38 U.S.C.A. § 7108 (West 
2002).  There has not been a timely appeal of the issue, so 
any purported appeal is not in conformity with the law.  
Therefore, the appeal was not perfected, and the Board is 
without jurisdiction to adjudicate this claim.  38 U.S.C.A. 
§§ 7104(a), 7105(a), 7105(d)(3), 7108; 38 C.F.R. 
§§ 20.101(a), 20.200, 20.202; YT v. Brown, 9 Vet. App. 195 
(1996).


III.  New and Material

The veteran essentially argues that new and material evidence 
has been presented to reopen a claim of entitlement to 
service connection for memory loss symptoms claimed as a 
chronic disability due to undiagnosed illness.  

A review of the claims file shows that in January 1999, the 
RO denied the veteran's claim of entitlement to service 
connection for "generalized anxiety disorder (claimed as 
memory loss, physical manifestations, and fatigue, as due to 
undiagnosed illness)."  The Board notes that the RO 
apparently characterized the issue based on the only 
diagnosed acquired psychiatric disorder in the record at that 
time (specifically,), and the veteran's complaints of memory 
loss in a September 1998 statement.  In Part II, the Board 
determined that the RO's January 1999 decision is final, and 
the Board's discussion is incorporated herein.  Furthermore, 
to the extent that the claim denied in January 1999 included 
a claim for fatigue, in Part IV, the Board has determined 
that the veteran filed a timely NOD to a (preceding) March 
1998 RO decision which denied a claim for fatigue.  

Applicable law provides that a claim which is the subject of 
a prior final decision may nevertheless be reopened upon 
presentation of new and material evidence.  See 38 U.S.C.A. 
§ 5108.  

In March 2001, the veteran filed to reopen his claim, and in 
July 2002 the RO denied the claim.  The veteran has appealed.  

Under section 3.156 of the Code of Federal Regulations, when 
presented with a claim to reopen a previously finally denied 
claim, VA must determine if new and material evidence has 
been submitted.  For the purpose of this claim, new and 
material evidence is defined as follows: [E]vidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Id.

The definition of "new and material evidence" was revised, 
but the revision applies to claims for benefits received by 
VA on or after August 29, 2001.  66 Fed. Reg. 45620, 45629 
(August 29, 2001).  As the veteran's claim was received 
before that date, the new definition does not apply in this 
case.

The most recent and final denial of this claim was the RO's 
decision dated in January 1999.  Therefore, the Board must 
determine if new and material evidence has been submitted 
since the RO's January 1999 decision.  See 38 U.S.C.A. 
§ 5108.  When determining whether the evidence is new and 
material, the specified basis for the last final disallowance 
must be considered.  See Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by  service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).  

The requirements for claims based on undiagnosed illnesses 
are set forth in Part IV.  See 38 C.F.R. § 3.317.

The evidence of record at the time of the RO's January 1999 
decision included the veteran's service medical records for 
both periods of active duty, which did not 


show treatment for, or a diagnosis of, memory loss.  The 
veteran's separation examination reports, dated in December 
1967 and May 1991, both showed that his neurological system 
was clinically evaluated as normal.  A "report of medical 
history accompanying the May 1991 examination report, which 
was signed by the veteran, showed that he denied "loss of 
memory or amnesia," and that he stated that he was in good 
health.  

As for the post-service evidence, it consisted of VA 
outpatient treatment and examination reports, dated between 
1997 and 1998.  A VA mental disorders examination report, 
dated in July 1997, showed that the veteran reported a 
history of a head injury while working in a construction 
company in 1968, and being unconscious for 13 days.  He 
stated that he subsequently underwent a craniotomy, and that 
the only lasting effect he was aware of was that he lost some 
childhood memories.  As for current symptoms, he denied 
changes in memory or concentration, or lost periods of time.  
On examination, there was no deficit of cognition or memory.  
The examiner concluded that there was no Axis I diagnosis, 
and that the veteran had a phase of life problem or other 
life circumstance problem.  A VA mental disorders examination 
report, dated in December 1998, showed that the veteran 
reported daily difficulty with his memory.  On examination, 
digit span was six forward and four backward, and he was able 
to recall 3/3 objects for five minutes.  The examiner noted 
that the possibility of further testing for memory loss, but 
that the veteran stated that it was only part of the problem, 
and "I think it's just my lack of concentration, I can't 
focus, once I focus I can remember pretty well."  

At the time of the RO's January 1999 denial of the claim, 
there was no competent evidence showing that the veteran 
currently had memory loss, that memory loss was related to 
his service, or that the veteran had objectively exhibited 
memory loss signs or symptoms which were manifestations of an 
undiagnosed illness.  

Evidence received since the RO's January 1999 decision 
consists VA and non-VA medical treatment reports, dated 
between 1999 and 2003.  Overall, the VA outpatient treatment 
reports contain a number of notations of Persian Gulf 
syndrome, or chronic Persian Gulf symptoms.  In addition, a 
May 1999 VA report 


indicates that the veteran was to be started on a systemic 
antibacterial agent in the treatment of Gulf War Veterans' 
Illnesses.  A February 2000 report indicates that mycoplasma 
screening was positive.  A March 2001 neurology consultation 
report contains an assessment of dementia, and an October 
2003 report contains an assessment of memory loss.  Another 
October 2003 report contains Axis I diagnoses that include 
"Dementia NOS (not otherwise specified), suspect due to 
toxic effects of Persian Gulf exposure."  

The evidence that was not of record at the time of the RO's 
January 1999 decision is not cumulative, and is "new" 
within the meaning of 38 C.F.R. § 3.156.  In addition, the 
Board finds that this evidence is material.  In particular, 
this evidence includes new, relevant medical evidence 
indicating that the veteran may have chronic symptoms 
relating to his service in the Persian Gulf, as well as 
dementia.  This evidence also contains a competent opinion to 
the effect that there is a possible nexus between the 
veteran's dementia and his service.  The Board therefore 
finds that the submitted evidence is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156.  The claim is therefore 
reopened.  

IV.  Service Connection

The Board initially notes that in a July 2002 decision, the 
RO inter alia denied claims of entitlement to service 
connection for "degenerative joint disease of the cervical 
spine (claimed as joint pain)," "seborrheic dermatitis 
(claimed as skin rash of the face)," "fatigue and 
irritability," diarrhea, shortness of breath, and chronic 
sinusitis, with all claims to include as due to an 
undiagnosed illness.  

In its July 2002 decision, the RO implicitly determined that 
a March 1998 decision, which initially denied all of these 
claims, was final.  The RO therefore analyzed all of the 
claims as "new and material claims."  See 38 C.F.R. § 3.156 
(2004).  However, the Board has determined that a timely 
Notice of Disagreement was received as to the RO's March 1998 
decision.  Specifically, on November 24, 1998, the RO 
received a number of written statements from the veteran, and 
his wife, and 


other evidence.  All of this evidence was duplicative, with 
the exception of two statements from veteran, dated July 30, 
1998, and November 17, 1998.  The July 1998 letter stated, in 
part, "I'm writing this letter in regards to your decision 
of my disability, I disagree with you 100%."  

The veteran's July 1998 letter appears to satisfy the 
requirements of a valid notice of disagreement.  See 38 
C.F.R. § 20.201 (2004).  The Board will therefore analyze the 
claims for fatigue symptoms, diarrhea symptoms, shortness of 
breath symptoms, cervical spine symptoms, and skin symptoms, 
on a direct basis (i.e., not as new and material claims) (the 
claim for irritability symptoms is one of the subjects of the 
Remand portion of this decision).

In addition to the aforementioned claims that were denied by 
the RO in March 1998, the veteran has appealed claims for 
"carpal tunnel syndrome (claimed as nerve damage wrists, and 
numbness, arms, wrists and hands)" (recharacterized by the 
Board as a claim for "bilateral hand, wrist and arm 
symptoms"), lumbar spine symptoms, nose bleed symptoms, 
night sweat symptoms, and symptoms of fever and chills, with 
all symptoms claimed as chronic disabilities resulting from 
undiagnosed illnesses.  He has also appealed a claim of 
entitlement to service connection for hypertension (not as 
due to an undiagnosed illness).  

In general, service connection may be established for a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a pre- 
existing injury or disease in the line of duty.  38 U.S.C.A. 
§ 1110.  In addition, certain chronic diseases, including 
arthritis, "other" organic diseases of the nervous system, 
and cardiovascular-renal disease, to include hypertension, 
may be presumed to have incurred during service if they 
become disabling to a compensable degree within one year of 
separation from active duty, or within seven years for 
multiple sclerosis.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.  Regulations also provide that 
service connection may be granted for a disability diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability is due 
to disease or injury which was incurred in or aggravated by 
service.  38 C.F.R. § 3.303(d).

In addition, service-connected disability compensation may be 
paid to (1) a claimant who is "a Persian Gulf veteran"; (2) 
"who exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed in paragraph (b) of [38 C.F.R. § 3.317]"; (3) which 
"became manifest either during active military, naval or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2006"; and (4) that such 
symptomatology "by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis."  Signs or symptoms which may be manifestations of 
undiagnosed illness include, but are not limited to: fatigue, 
signs or symptoms involving the skin, muscle or joint pain, 
neurologic signs or symptoms, neuropsychological signs or 
symptoms, signs or symptoms involving the respiratory system, 
and gastrointestinal signs or symptoms.  38 C.F.R. § 
3.317(a), (b).

For purposes of this section, a qualifying chronic disability 
means a chronic disability resulting from any of the 
following (or any combination of the following): (A) An 
undiagnosed illness; (B) The following medically unexplained 
chronic multisymptom illnesses that are defined by a cluster 
of signs or symptoms: (1) Chronic fatigue syndrome; (2) 
Fibromyalgia; (3) Irritable bowel syndrome; or (4) Any other 
illness that the Secretary determines meets the criteria in 
paragraph (a)(2)(ii) of this section for a medically 
unexplained chronic multisymptom illness; or (C) Any 
diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C. 1117(d) warrants a 
presumption of service-connection.  38 C.F.R. § 
3.317(a)(2)(i).  

For purposes of this section, the term medically unexplained 
chronic multisymptom illness means a diagnosed illness 
without conclusive pathophysiology or etiology, that is 
characterized by overlapping symptoms and signs and has 
features such as fatigue, pain, disability out of proportion 
to physical findings, and inconsistent demonstration of 
laboratory abnormalities.  Chronic multisymptom illnesses of 
partially understood etiology and pathophysiology will not be 
considered medically unexplained.  38 C.F.R. § 
3.317(a)(2)(ii).  

For purposes of this section, "objective indications of 
chronic disability" include both "signs," in the medical 
sense of objective evidence perceptible to an examining 
physician, and other, non-medical indicators that are capable 
of independent verification.  38 C.F.R. § 3.317(a)(3).  For 
purposes of this section, disabilities that have existed for 
6 months or more and disabilities that exhibit intermittent 
episodes of improvement and worsening over a 6- month period 
will be considered chronic.  The 6-month period of chronicity 
will be measured from the earliest date on which the 
pertinent evidence establishes that the signs or symptoms of 
the disability first became manifest.  38 C.F.R. § 
3.317(a)(4).

With regard to the claims for undiagnosed illnesses, the 
Board notes that the claims files contain a number of 
(variously worded) notations indicating that the veteran may 
have Gulf War syndrome.  However, the vast majority of these 
notations are "by history" only, and are without 
elaboration or an accompanying description of symptoms, nor 
are they shown to have been based on a review of the claims 
files or any other detailed and reliable medical history.  
When read in context, none of these notations show that the 
veteran has objectively exhibited any specific signs or 
symptoms that are manifestations of an undiagnosed illness.  

A.  Cervical Spine Symptoms

The Board finds that the claim must be denied.  The veteran's 
service medical records do not show treatment for cervical 
spine symptoms.  Separation examination reports dated in 
December 1967 (from his first period of active duty) and in 
May 1991 (from his second period of active duty), show that 
his spine was clinically evaluated as normal.  "Reports of 
medical history" accompanying the separation examination 
reports do not show any relevant complaints or findings, and 
show that the veteran denied having "swollen or painful 
joints," or arthritis.  As for the post-service medical 
evidence, it includes a June 1997 VA examination report which 
shows that the veteran was diagnosed with moderate DJD 
(degenerative joint disease) of the cervical spine.  An 
August 2000 Horizon Medical Group (HMG) report notes chronic 
neck pain.  A March 2001 VA CT (computerized tomography) scan 
report for the cervical spine notes 


levorotoscoliosis, as well as bilateral articular facet 
hypertrophy at two levels, and a disc bulge at C5-C6.  Given 
the foregoing, the first competent evidence of a cervical 
spine disorder comes about six years after separation from 
service.  This lengthy period without treatment is evidence 
that there has not been a continuity of symptomatology, and 
it weighs heavily against the claim.  Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).  In addition, there is no 
competent evidence linking a cervical spine disorder to 
service.  See 38 C.F.R. § 3.303.  There is no competent 
evidence which shows that the veteran had arthritis of the 
cervical spine that was manifest to a compensable degree 
within one year of separation from service.  See 38 C.F.R. 
§§ 3.307, 3.309.  To the extent that a claim has been 
presented under 38 C.F.R. § 3.317, the application of 38 
U.S.C.A. § 1117 and 38 C.F.R. § 3.317 has an explicit 
condition that the claim be for a "chronic disability 
resulting from an undiagnosed illness."  38 U.S.C.A. § 1117 
(emphasis added); see also 38 C.F.R. § 3.317(a)(1)(ii).  
Here, the veteran has been diagnosed with DJD of the cervical 
spine, as well as a cervical spine disc bulge, and he is 
shown to have other cervical spine pathology.  In addition, 
service connection for an undiagnosed illness requires 
objective indications of chronic disability resulting from an 
illness or combination of illnesses manifested by one or more 
signs or symptoms such as those listed at 38 C.F.R. 
§ 3.317(b).  In this regard, a July 2002 VA neurological 
examination report shows that the veteran complained of a 
multitude of neurologic symptoms, to include symptoms in the 
upper extremities.  The report notes that the veteran has a 
multitude of neurological complaints with previous documented 
polyneuropathy that was not confirmed upon examination, and 
that his multitude of neurologic sensory complaints could 
only be noted as sensory polyneuropathy of unclear etiology.  
The examiner stated, "I believe this is possibly 
multifactorial with some early degenerative joint disease of 
his spine coupled with some chronic sinusitis as well as an 
unclear polyneuropathy of unclear significance."  The 
examiner stated that there was no specific diagnosis.  
Chronic multisymptom illnesses of partially understood 
etiology and pathophysiology will not be considered medically 
unexplained.  38 C.F.R. § 3.317(a)(2)(ii).  As the veteran's 
neurological symptoms have been attributed, at least in part, 
to his DJD of the spine, the provisions of 38 U.S.C.A. § 1117 
and 38 C.F.R. § 3.317 are not applicable.  Based on the 
foregoing, 


the Board finds that the preponderance of the evidence is 
against the claim, and that the veteran's claim of 
entitlement to service connection for cervical spine symptoms 
must be denied on any basis.

B.  Skin Symptoms

The veteran's service medical records do not show treatment 
for skin symptoms, and his skin was clinically evaluated as 
normal upon separation from both periods of service.  
"Reports of medical history" accompanying the December 1967 
and May 1991 separation examination reports do not show any 
relevant complaints or findings, and show that the veteran 
denied having a history of skin diseases.  A May 1991 
Southwest Asia Demobilization/Redeployment Medical Evaluation 
report shows that the veteran denied having "rash, skin 
infection or sores."  As for the post-service medical 
evidence, it includes a July 1997 VA skin examination report 
which shows that the veteran was diagnosed with "erythema 
and scaling of the cheeks more compatible with seborrheic 
dermatitis, rule out secondary to inflammation from 
underlying sinus and nasal problems, and rule out early 
cutaneous lupus erythematosus."  A December 2000 VA progress 
note indicates that the veteran had facial eczema.  A March 
2001 VA neurological report notes a past medical history of 
dermatitis, with no relevant findings.  VA progress notes, 
dated in August 2001 and February 2002, contain assessments 
that include eczema and seborrheic dermatitis.  

The Board finds that the claim must be denied.  The veteran's 
service medical records do not show treatment for skin 
symptoms, and his skin was clinically evaluated as normal 
upon separation from both periods of service.  To the extent 
that a claim has been presented on a basis other than due to 
an undiagnosed illness, the first post-service medical 
evidence of a skin disorder is found in the July 1997 VA skin 
examination report, and therefore comes about six years after 
separation from service.  This lengthy period without 
treatment is evidence that there has not been a continuity of 
symptomatology, and it weighs heavily against the claim.  
Maxson.  In addition, there is no competent evidence linking 
a skin disorder to service.  See 38 C.F.R. § 3.303.  To the 
extent that a claim has been presented for 


other than a diagnosed illness, the application of 38 
U.S.C.A. § 1117 and 38 C.F.R. § 3.317 has an explicit 
condition that the claim be for a "chronic disability 
resulting from an undiagnosed illness."  38 U.S.C.A. § 1117 
(emphasis added); see also 38 C.F.R. § 3.317(a)(1)(ii).  
Here, the veteran has been diagnosed with eczema and 
seborrheic dermatitis.  In addition, service connection for 
an undiagnosed illness requires objective indications of 
chronic disability resulting from an illness or combination 
of illnesses manifested by one or more signs or symptoms such 
as those listed at 38 C.F.R. § 3.317(b).  In this case, the 
evidence does not show that the veteran has objectively 
exhibited signs or symptoms involving his skin which are 
manifestations of an undiagnosed illness.  Accordingly, the 
provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 are 
not applicable.  Based on the foregoing, the Board finds that 
the preponderance of the evidence is against the claim, and 
that the veteran's claim of entitlement to service connection 
for skin symptoms must be denied on any basis.

C.  Sinusitis; Nose Bleed Symptoms

The veteran has presented claims for service connection for 
sinusitis, and nose bleed symptoms, with both claims to 
include as due to an undiagnosed illness.  

The veteran's service medical records do not show treatment 
for nose bleeds, or sinus symptoms.  His sinuses, and nose, 
were clinically evaluated as normal upon separation from both 
periods of service.  In the "reports of medical history" 
accompanying his separation examination reports, the veteran 
denied having nose trouble, or sinusitis.  A May 1991 
Southwest Asia Demobilization/Redeployment Medical Evaluation 
report shows that the veteran denied having sinus infections.  
As for the post-service medical evidence, a June 1997 VA 
examination report shows that the diagnoses included chronic 
sinusitis.  A November 1999 VA report, created in association 
with a Gulf War Antibiotic Study, shows complaints of 
nosebleed.  An August 2000 HMG report notes chronic rhinitis.  
A March 2001 CT scan report for the sinuses contains an 
impression of no sinus abnormalities.  VA progress notes 
contain notations of allergic rhinitis.  

To the extent that claims have been presented on a basis 
other than due to an undiagnosed illness, given the foregoing 
evidence, the first competent evidence of a nose or sinus 
disorder is found in the June 1997 VA examination report.  
This is about six years after separation from service.  This 
lengthy period without treatment is evidence that there has 
not been a continuity of symptomatology, and it weighs 
heavily against the claims.  Maxson.  In addition, there is 
no competent evidence linking a nose, or sinus, disorder to 
service.  See 38 C.F.R. § 3.303.  To the extent that claims 
have been presented under 38 U.S.C.A. § 1117 and 38 C.F.R. § 
3.317, these laws contain an explicit condition that the 
claim be for a "chronic disability resulting from an 
undiagnosed illness."  38 U.S.C.A. § 1117 (emphasis added); 
see also 38 C.F.R. § 3.317(a)(1)(ii).  In this case, the 
evidence shows that the veteran has been diagnosed with 
sinusitis and allergic rhinitis.  In addition, service 
connection for an undiagnosed illness requires objective 
indications of chronic disability resulting from an illness 
or combination of illnesses manifested by one or more signs 
or symptoms such as those listed at 38 C.F.R. § 3.317(b).  
Here, the evidence does not show that the veteran has 
objectively exhibited signs or symptoms involving his nose or 
sinuses which are manifestations of an undiagnosed illness.  
Accordingly, the provisions of 38 U.S.C.A. § 1117 and 38 
C.F.R. § 3.317 are not applicable.  Based on the foregoing, 
the Board finds that the preponderance of the evidence is 
against the claims, and that the veteran's claims of 
entitlement to service connection for sinusitis, and nose 
bleed symptoms, must be denied on any basis.

D.  Fatigue Symptoms

The Board finds that the claim must be denied.  The veteran's 
service medical records do not show treatment for fatigue.  A 
May 1991 Southwest Asia Demobilization/Redeployment Medical 
Evaluation report shows that the veteran denied having 
fatigue.  The post-service medical evidence shows that the 
veteran has periodically complained of fatigue.  See, e.g., 
June 1997 VA examination report; March 2001 VA neurology 
clinic "follow up" report; October 2003 VA progress note.  
He has also been shown to have a complex medical history, to 
include being diagnosed with Hepatitis C, dementia, and 
acquired psychiatric disorders.  See e.g., March 2003 report 
from Vera Huffnagle, M.D.; July and October of 2003 VA 
progress notes.  However, and in any event, it does not 
appear that he has ever been diagnosed with fatigue, to 
include chronic fatigue syndrome.  Under 38 U.S.C.A. §§ 1110 
and 1131, an appellant must submit proof of a presently 
existing disability resulting from service in order to merit 
an award of compensation.  See Gilpin v. West, 155 F.3d 1353 
(Fed.Cir. 1998).  Therefore, to the extent that a claim has 
been presented on a basis other than due to an undiagnosed 
illness, the claim must be denied.  To the extent that a 
claim has been presented under 38 C.F.R. § 3.317, service 
connection for an undiagnosed illness requires objective 
indications of chronic disability resulting from an illness 
or combination of illnesses manifested by one or more signs 
or symptoms such as those listed at 38 C.F.R. § 3.317(b).  
Here, the evidence does not show that the veteran has 
objectively exhibited fatigue symptoms which are 
manifestations of an undiagnosed illness.  Accordingly, the 
provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 are 
not applicable.  Based on the foregoing, the Board finds that 
the preponderance of the evidence is against the claim, and 
that the veteran's claim of entitlement to service connection 
for fatigue must be denied on any basis.


E.  Diarrhea Symptoms

The Board finds that the claim must be denied.  The veteran's 
service medical records do not show treatment for diarrhea, 
and his abdomen and viscera were clinically evaluated as 
normal upon separation from both periods of service.  
"Reports of medical history" accompanying the December 1967 
and May 1991 separation examination reports show that the 
veteran denied a history of "stomach, liver or intestinal 
trouble."  To the extent that a claim has been presented on 
a basis other than due to an undiagnosed illness, the post-
service medical evidence shows that the veteran has 
periodically complained of diarrhea.  See, e.g., June 1997 VA 
examination report; December 2000 VA progress note.  An 
August 2000 HMG report shows that an examiner noted that the 
veteran had chronic diarrhea.  Therefore, the first medical 
evidence of diarrhea comes about nine years after separation 
from service.  This lengthy period without treatment is 
evidence that there has not been a continuity of 
symptomatology, and it weighs heavily against the claim.  
Maxson.  In addition, there is no competent evidence linking 
diarrhea to service.  See 38 C.F.R. § 3.303.  To the extent 
that a claim has been presented under 38 C.F.R. § 3.317, 
service connection for an undiagnosed illness requires 
objective indications of chronic disability resulting from an 
illness or combination of illnesses manifested by one or more 
signs or symptoms such as those listed at 38 C.F.R. 
§ 3.317(b).  Here, the evidence does not show that the 
veteran has objectively exhibited diarrhea symptoms that are 
manifestations of an undiagnosed illness.  In this regard, 
the August 2000 HMG report shows that the examiner noted 
"chronic diarrhea for yrs attributed to Gulf War Syndrome."  
However, the report indicates that it was the veteran's first 
visit to this facility, and that it was based on the 
veteran's statement that he had had "diarrhea for yrs since 
Gulf War exposure."  There is no indication that the 
examiner reviewed the veteran's claims file or any other 
detailed and reliable medical history, or that he was 
familiar with the requirements of 38 C.F.R. § 3.317, and when 
read in context this notation appears to be no more than "by 
history" only.  Accordingly, the provisions of 38 U.S.C.A. 
§ 1117 and 38 C.F.R. § 3.317 are not applicable.  Based on 
the foregoing, the Board finds that the preponderance of the 
evidence is against the claim, and that the veteran's claim 
of entitlement to service connection for diarrhea must be 
denied on any basis.

F.  Shortness of Breath Symptoms

The Board finds that the claim must be denied.  The veteran's 
service medical records do not show treatment for shortness 
of breath, and his lungs and chest were clinically evaluated 
as normal upon separation from both periods of service.  
"Reports of medical history" accompanying the December 1967 
and May 1991 examination reports show that the veteran denied 
having shortness of breath.  To the extent that a claim has 
been presented on a basis other than due to an undiagnosed 
illness, the post-service medical evidence shows that the 
veteran has, on occasion, complained of shortness of breath.  
See, e.g., June 1997 VA examination report.  A September 1997 
VA pulmonary function test (PFT) contains an interpretation 
of "mild gas exchange defect."  An August 2000 HMG report 
notes complaints of chronic bronchitis.  Therefore, assuming 
that the September 1997 VA PFT report shows a chronic 
respiratory condition, the first competent evidence of a 
respiratory disorder comes about six years after separation 
from service.  This lengthy period without treatment is 
evidence that there has not been a continuity of 
symptomatology, and it weighs heavily against the claim.  
Maxson.  In addition, there is no competent evidence linking 
a respiratory disorder to service.  See 38 C.F.R. § 3.303.  
To the extent that a claim has been presented under 38 C.F.R. 
§ 3.317, the application of 38 U.S.C.A. § 1117 and 38 C.F.R. 
§ 3.317 has an explicit condition that the claim be for a 
"chronic disability resulting from an undiagnosed illness."  
38 U.S.C.A. § 1117 (emphasis added); see also 38 C.F.R. § 
3.317(a)(1)(ii).  In this case, the veteran has been 
diagnosed with bronchitis.  In addition, the evidence does 
not show that the veteran has objectively exhibited signs or 
symptoms involving the respiratory system which are 
manifestations of an undiagnosed illness.  Accordingly, the 
provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 are 
not applicable.  Based on the foregoing, the Board finds that 
the preponderance of the evidence is against the claim, and 
that the veteran's claim of entitlement to service connection 
for shortness of breath must be denied on any basis.

G.  Bilateral Hand, Wrist and Arm Symptoms

The Board finds that the claim must be denied.  The veteran's 
service medical records show that the veteran had a 
hypermobile right shoulder and a hyperextendable right elbow, 
both EPTS (existed prior to service), but do not show 
treatment for hand, wrist and/or arm symptoms.  His upper 
extremities were clinically evaluated as normal upon 
separation from both periods of service.  "Reports of 
medical history" accompanying the December 1967 and May 1991 
separation examination reports do not show any relevant 
complaints or findings, and show that the veteran denied 
having a history of swollen or painful joints.  However, he 
indicated that he had "painful or 'trick' shoulder or 
elbow" (the May 1991 report has the word "elbow" circled).  
A June 1997 VA examination report shows that the veteran 
reported that he was a maintenance man, and that he had a 
history of a fractured right thumb in 1964, and a fractured 
right elbow in 1965.  A July 1997 VA mental disorders 
examination report shows that the veteran reported that his 
position in maintenance primarily involved carpentry work.  
See also December 1998 VA mental disorders examination report 
(in which the veteran reported a history of work as a 
carpenter since 1990).  An August 2000 HMG report notes 
complaints of paresthesias of the right hand and occasional 
loss of grip.  The diagnoses included probable CTS (carpal 
tunnel syndrome).  A September 2000 HMG electromyography 
(EMG) report contains impressions of bilateral CTS, right 
grade IV (severe), left grade III ( moderately severe), and 
bilateral ulnar nerve lesions at the wrist, right greater 
than left.  VA progress notes contain notations of 
neuropathy, and bilateral CTS.  Reports from Dr. Huffnagle, 
dated between 2000 and 2003, note bilateral CTS.  Dr. 
Huffnagle evaluated the veteran's CTS as 58 percent disabling 
in a November 2001 letter and a December 2001 report.

To the extent that a claim has been presented on a basis 
other than due to an undiagnosed illness, given the foregoing 
evidence, the veteran is shown to have extensive work 
experience involving carpentry, and the first competent 
evidence of a disorder of the arms, wrists or hands is found 
in the August 2000 HMG report.  This is about nine years 
after separation from service.  This lengthy period without 
treatment is evidence that there has not been a continuity of 
symptomatology, and it weighs heavily against the claim.  
Maxson.  In addition, there is no competent evidence linking 
an arm, wrist or hand disorder to service.  See 38 C.F.R. 
§ 3.303.  To the extent that a claim has been presented on a 
basis other than due to a diagnosed illness, the application 
of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 has an explicit 
condition that the claim be for a "chronic disability 
resulting from an undiagnosed illness."  38 U.S.C.A. § 1117 
(emphasis added); see also 38 C.F.R. § 3.317(a)(1)(ii).  In 
this case, the evidence shows that the veteran has been 
diagnosed with bilateral CTS.  In addition, service 
connection for an undiagnosed illness requires objective 
indications of chronic disability resulting from an illness 
or combination of illnesses manifested by one or more signs 
or symptoms such as those listed at 38 C.F.R. § 3.317(b).  
Here, the evidence does not show that the veteran has 
objectively exhibited signs or symptoms involving his arms, 
wrists or hands that are manifestations of an undiagnosed 
illness.  In this regard, the Board's discussion of the July 
2002 VA neurological examination report, discussed in Part 
IV.A., is incorporated herein.  This report shows that the 
veteran's neurological symptoms are at least partially 
understood, and therefore may not be considered as 
"medically unexplained."  See 38 C.F.R. § 3.317(a)(2)(ii).  
Accordingly, the provisions of 38 U.S.C.A. § 1117 and 38 
C.F.R. § 3.317 are not applicable.  Based on the foregoing, 
the Board finds that the preponderance of the evidence is 
against the claim, and that the veteran's claim of 
entitlement to service connection for bilateral hand, wrist 
and arm symptoms must be denied on any basis.

H.  Lumbar Spine Symptoms

The Board finds that the claim must be denied.  The veteran's 
service medical records do not show treatment for lumbar 
spine symptoms.  His spine was clinically evaluated as normal 
upon separation from both periods of service.  "Reports of 
medical history" accompanying the December 1967 and May 1991 
separation examination reports do not show any relevant 
complaints or findings, and show that the veteran denied 
having a history of "recurrent back pain."  As for the 
post-service medical evidence, a June 1997 VA examination 
report shows that the veteran reported that he had a history 
of a compression fracture of his vertebrae while lifting in 
1988.  This diagnoses included compression deformity at L3 
vertebrate body, disc space narrowing at L12-13 with DJD at 
L2-L3.  An August 2000 HMG report notes complaints of low 
back pain.  The diagnoses included chronic low back pain.  VA 
progress notes contain a notation of neuropathy.  Reports 
from Dr. Huffnagle, dated between 2000 and 2003, note right 
L2, L3, L4 radiculopathy, and right L5-S1 radiculopathy, as 
well as low back pain.  Dr. Huffnagle evaluated the veteran's 
radiculopathy as 15 percent disabling in a November 2001 
letter.  

To the extent that a claim has been presented on a basis 
other than due to an undiagnosed illness, given the foregoing 
evidence, the first competent evidence of a low back disorder 
is found in the June 1997 VA examination report.  This is 
about six years after separation from service.  This lengthy 
period without treatment is evidence that there has not been 
a continuity of symptomatology, and it weighs heavily against 
the claim.  Maxson.  In addition, there is no competent 
evidence linking a low back disorder to service.  See 38 
C.F.R. § 3.303.  In this regard, the June 1997 VA examination 
report shows that the veteran reported that he sustained a 
back injury between his first and second periods of service, 
i.e., that he sustained a compression fracture of his 
vertebrae in 1988.  To the extent that a claim has been 
presented on a basis other than due to a diagnosed illness, 
the application of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 
has an explicit condition that the claim be for a "chronic 
disability resulting from an undiagnosed illness."  38 
U.S.C.A. § 1117 (emphasis added); see also 38 C.F.R. 
§ 3.317(a)(1)(ii).  In this case, the evidence shows that the 
veteran has been diagnosed with a compression deformity at L3 
vertebrate body, disc space narrowing at L12-13 with DJD at 
L2-L3, as well as radiculopathy.  In addition, service 
connection for an undiagnosed illness requires objective 
indications of chronic disability resulting from an illness 
or combination of illnesses manifested by one or more signs 
or symptoms such as those listed at 38 C.F.R. § 3.317(b).  
Here, the evidence does not show that the veteran has 
objectively exhibited signs or symptoms involving his lumbar 
spine that are manifestations of an undiagnosed illness.  In 
this regard, the Board's discussion of the July 2002 VA 
neurological examination report, discussed in Part IV.A., is 
incorporated herein.  This evidence shows that the veteran's 
neurological symptoms are at least partially attributed to 
DJD of the spine.  Therefore, they may not be considered as 
"medically unexplained."  See 38 C.F.R. § 3.317(a)(2)(ii).  
Accordingly, the provisions of 38 U.S.C.A. § 1117 and 38 
C.F.R. § 3.317 are not applicable.  Based on the foregoing, 
the Board finds that the preponderance of the evidence is 
against the claim, and that the veteran's claim of 
entitlement to service connection for lumbar spine symptoms 
must be denied on any basis.

I.  Night Sweat Symptoms; Symptoms of Fever and Chills

The Board finds that the claims must be denied.  The 
veteran's service medical records do not show treatment for 
night sweat symptoms, fever, or chills.  His neurological 
system was clinically evaluated as normal upon separation 
from both periods of service.  In the "reports of medical 
history" accompanying his separation examination reports, 
the veteran denied having "frequent trouble sleeping."  See 
also May 1991 Southwest Asia Demobilization/Redeployment 
Medical Evaluation report (same).  As for the post-service 
medical evidence, the veteran complained of night sweats in a 
December 1998 VA mental disorders examination report.  There 
was no relevant diagnosis.  

To the extent that a claim has been presented on a basis 
other than due to an undiagnosed illness, the veteran's 
claims must be denied because he has not been diagnosed with 
a chronic condition manifested by night sweats, fever, or 
chills, Gilpin, nor is there any competent evidence linking 
such disorders to service.  See 38 C.F.R. § 3.303.  To the 
extent that a claim has been presented on a basis other than 
due to a diagnosed illness, service connection for an 
undiagnosed illness requires objective indications of chronic 
disability resulting from an illness or combination of 
illnesses manifested by one or more signs or symptoms such as 
those listed at 38 C.F.R. § 3.317(b).  Here, the evidence 
does not show that the veteran has objectively exhibited 
signs or symptoms involving night sweats, fever, or chills, 
that are manifestations of an undiagnosed illness.  
Accordingly, the provisions of 38 U.S.C.A. § 1117 and 38 
C.F.R. § 3.317 are not applicable.  Based on the foregoing, 
the Board finds that the preponderance of the evidence is 
against the claims, and that the veteran's claims of 
entitlement to service connection for night sweat symptoms, 
and symptoms of fever and chills, must be denied on any 
basis.

J.  Hypertension

The Board finds that the claim must be denied.  The veteran's 
service medical records do not show treatment for 
hypertension.  Separation examination reports, dated in 
December 1967 and in May 1991, show that his heart was 
clinically evaluated as normal.  The December 1967 report 
indicates that a chest X-ray was normal.  "Reports of 
medical history" accompanying the December 1967 and May 1991 
separation examination reports show that the veteran denied a 
history of high or low blood pressure.  As for the post-
service medical evidence, a December 2000 outpatient 
treatment report notes "BP elevated today but reports normal 
at home and previous visits."  A March 2001 VA neurological 
report shows that the veteran reported that he was taking 
Verapamil, and the examiner noted, "Will maintain Verapamil 
at this time, secondary to the patient's moderately elevated 
blood pressure."  Other VA reports note hypertension.  See 
e.g., reports dated in February 2002; October 2003.  

The veteran was not treated for hypertension during service.  
Service connection for hypertension as a chronic condition 
during service is therefore not warranted.  See 


38 C.F.R. § 3.303(b).  Although the veteran is currently 
shown to have hypertension, and assuming the December 2000 VA 
report is evidence that the veteran had hypertension at that 
time, the first competent evidence of hypertension comes 
about nine years after separation from service.  This lengthy 
period without treatment is evidence that there has not been 
a continuity of symptomatology, and it weighs heavily against 
the claim.  Maxson.  In addition, there is no competent 
evidence linking hypertension to service.  See 38 C.F.R. § 
3.303.  Finally, there is no competent evidence which shows 
that the veteran had hypertension that was manifest to a 
compensable degree within one year of separation from 
service.  See 38 C.F.R. §§ 3.307, 3.309.  Based on the 
foregoing, the Board finds that the preponderance of the 
evidence is against the claim, and that the veteran's claim 
of entitlement to service connection for hypertension must be 
denied.


V.  Conclusion

The Board has considered the written testimony of the 
veteran, and the lay statements.  The Board points out that, 
although lay persons are competent to testify only as to 
observable symptoms, see Falzone v. Brown, 8 Vet. App. 398, 
403 (1995), a layperson is not competent to provide evidence 
that the observable symptoms are manifestations of chronic 
pathology or diagnosed disability, unless such a relationship 
is one to which a lay person's observation is competent.  See 
Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  In this 
case, the Board has determined that the medical evidence is 
more probative of the issues, and that it outweighs the lay 
statements.  Accordingly, the veteran's claims for service 
connection must be denied.

In reaching these decisions, the Board has considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claims, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).




ORDER

The veteran having failed to perfect an appeal, the claim of 
entitlement to service connection for a generalized anxiety 
disorder is dismissed.

Having submitted new and material evidence, the claim of 
entitlement to service connection for memory loss is 
reopened; the appeal is granted to this extent only and is 
subject to the development outlined below.  

Service connection for a cervical spine symptoms, to include 
cervical spine arthritis and degenerative disc disease, is 
denied.  

Service connection for skin symptoms, to include eczema and 
dermatitis, is denied.  

Service connection for sinus symptoms, to include sinusitis, 
is denied.  

Service connection for nose bleed symptoms is denied.  

Service connection for fatigue symptoms is denied.  

Service connection for shortness of breath symptoms, to 
include bronchitis, is denied.  

Service connection for bilateral hand, wrist and arm 
symptoms, to include carpal tunnel syndrome, is denied.  

Service connection for lumbar spine symptoms, to include 
lumbar spine arthritis and radiculopathy, is denied.  

Service connection for symptoms of fever and chills is 
denied.  

Service connection for night sweat symptoms is denied.  

Service connection for hypertension is denied.  

REMAND

The veteran essentially claims that he is entitled to service 
connection for headaches, irritability, memory loss, and 
head/neck tremors, with all symptoms claimed as due to an 
undiagnosed illness.  See U.S.C.A. § 1117; 38 C.F.R. § 3.317.  

A VA mental disorders examination report, dated in July 1997, 
shows that the veteran reported a history of a head injury 
while working in a construction company in 1968, and being 
unconscious for 13 days.  He stated that he subsequently 
underwent a craniotomy.  See also December 2003 PTSD 
examination report (noting a similar history).  

Given the foregoing, it appears that the veteran sustained a 
head injury and underwent a craniotomy after separation from 
service (the veteran was separated from service in January 
1968, and a review of the veteran's service medical records 
does not show any treatment for head trauma; a July 1997 VA 
mental disorders examination report shows that the veteran 
denied any physical trauma during service).  However, the 
claims files do not currently contain any medical evidence 
pertaining to the veteran's 1968 head injury and craniotomy.  
This evidence would appear to be relevant to the veteran's 
claim.  As there may be available medical evidence pertaining 
to the claims which is not currently associated with the 
claims files, a remand is required for an attempt to obtain 
this evidence.  

In addition, the current medical evidence shows that the 
veteran has a complex medical history.  Specifically, he has 
been diagnosed with dementia on several occasions.  A March 
2001 VA MRI report for the brain contains an impression 
noting remote frontal craniotomy defects, and a small chronic 
infarction in the anterior aspect of the right frontal lobe, 
"probably due to remote trauma."  Results from a July 2001 
VA neurocognitive examination were deemed invalid due to poor 
and inconsistent test effort and motivation leading to highly 
variable, and in some cases, non-credible test results.  See 
July 2001 VA neuropsychological examination report.  The 
examiner indicated that psychological factors were playing an 
important role in contributing to the veteran's high level of 
cognitive and somatic symptoms.  Id.  

Accordingly, following the previously discussed development 
to obtain medical records, the veteran should be afforded an 
examination to obtain a medical opinion as to whether the 
veteran has headaches, irritability, memory loss, and/or head 
and neck tremors, that are related to his service, or to 
undiagnosed illnesses.  

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2004).  

Accordingly, this case is REMANDED to the RO via the AMC for 
the following actions:

1.  The veteran should be asked to 
identify all VA and non-VA health care 
providers that treated him for his head 
injury and craniotomy in 1968.  If the 
veteran informs VA of evidence that is 
not of record, the RO should take the 
appropriate steps to obtain such evidence 
pursuant to 38 C.F.R. § 3.159.  

2.  Following the development outlined in 
the first paragraph of this remand, the 
RO should schedule the veteran for 
neurological examination.  The examiner 
should provide an opinion as to: 1) 
whether it is at least as likely as not 
(i.e., a likelihood of 50 percent or 
greater) that the veteran's dementia (if 
found) is related to his service, and, 2) 
whether it is at least as likely as not 
(i.e., a likelihood of 50 percent or 
greater) that the veteran has an 
undiagnosed illness primarily manifested 
by signs or symptoms involving the 
headaches, irritability, memory loss, 
and/or head and neck tremors, as a 
consequence of his service in the Persian 
Gulf War.  The claims folder must be made 
available to and reviewed by the examiner 
in conjunction with the scheduled 
examination, and the examiner should 
acknowledge such review in the 
examination report.  

3.  Thereafter, the RO should 
readjudicate the issues on appeal.  If 
any of the determinations remains 
unfavorable to the veteran, he should be 
provided with a supplemental statement of 
the case (SSOC) that addresses all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered.  The veteran 
should be given an opportunity to respond 
to the SSOC.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


